Citation Nr: 0822656	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and H.D.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC), which 
granted service connection for bilateral hearing loss and 
assigned a 0 percent rating, effective August 11, 2005.  The 
veteran has perfected an appeal of the initial disability 
rating assigned.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2008.  A 
transcript of that hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 30 days in order to allow for the submission of 
additional evidence for consideration.  Additional evidence 
was submitted in June 2008; however, this evidence was not 
accompanied by a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2007).

For reasons explained below, this appeal is REMANDED to the 
RO&IC via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The most recent VA audiological examination report associated 
with the claims file is dated in September 2005, nearly three 
years ago.

The veteran submitted two more recent private audiological 
examination reports, dated in March 2006 and June 2008, to 
the Board for review.  However, the submission of these 
private examination reports was not accompanied by a waiver 
of initial RO consideration.  When the Board receives 
pertinent evidence that was not initially considered by the 
RO, such evidence must be referred to the RO for review, 
unless this procedural right is waived by the veteran or his 
representative.  See 38 C.F.R. § 20.1304(c) (2007).  The 
Board notes that, at the veteran's April 2008 Video Board 
hearing, the veteran's representative verbally agreed to 
execute a written waiver of RO jurisdiction with respect to 
the March 2006 private examination report; however, no such 
written waiver was submitted.

Moreover, an examination for hearing impairment for VA 
purposes must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 
4.85(a).  The March 2006 and June 2008 private audiological 
examinations do not appear to conform to the required testing 
methods set forth in 38 C.F.R. § 4.85(a).

In view of the fact that almost three years have passed since 
the veteran's September 2005 VA audiological examination, and 
in light of the fact that more recent private audiological 
examinations did not conform to the required testing methods 
set forth in 38 C.F.R. § 4.85(a), the Board has determined 
that a new VA audiological examination is warranted in order 
to fully and fairly evaluate the veteran's claim for 
entitlement to an initial compensable disability rating for 
bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
a VA audiological examination in order 
to determine the current severity of 
his bilateral hearing loss.  The VA 
examiner is asked to provide results in 
a numeric format for each of the 
following frequencies: 1000, 2000, 
3000, and 4000 Hertz.  The examiner is 
also asked to provide an average of the 
above frequencies for each ear and 
indicate speech recognition scores for 
each ear using the Maryland CNC Test.

2.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO&IC 
must readjudicate the veteran's claim on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

